Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lu et al. (US 2018/0019326).
 	With respect to claims 1, 2, 5 Lu describes a method comprising etching semiconductor layers of Si, SiGe, Ge (claimed single crystalline semiconductor) to form fin structure pattern (paragraph 37), the etching removing the semiconductor material would create damaged area (claimed including an amorphous or polycrystalline area) to the sidewall of the pattern; annealing the fin structure to improve crystallinity of the fin structure (paragraphs 21, 38), this would provide claimed eliminating the damaged area.
He describes forming an isolation layer such that an upper portion of the fin structure protrudes from the isolation insulating layer (fig.4B; paragraph 20, 21).  Unlike claimed invention, Lu doesn’t describe the step of forming an isolation layer such that an upper portion of the fin structure protrudes from the isolation insulating layer after the .
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 2 above, and further in view of Zhang et al. (US 10/453,684).
 	With respect to claim 3, Lu doesn’t describe etching the semiconductor materials provide hydrogen and fluorine at higher concentration at certain area (damaged area) of the fin structure.  However, the present of hydrogen and fluorine in the etched surface would depend on whether they are used to etch the semiconductor materials.  Zhang shows that those gases including hydrogen and fluorine ae known to one skill in the art in etching semiconductor materials including silicon, polysilicon, nanocrystalline silicon and amorphous silicon (col. 9, lines 39-50; col. 10, line 50-55).  Therefore, one skill in the art before the effective filing date would find it obvious to etch the semiconductor materials in light of Zhang because he shows that the hydrogen and fluorine gases have been successfully used in etching the semiconductor materials with expected results.  The etching in the present of hydrogen and fluorine would create different concentration of hydrogen and fluorine on part of the fin structure as it is exposed to them.1 (Please 
 	With respect to claim 4, the annealing of the same semiconductor materials after the etching process with hydrogen and fluorine would also remove hydrogen and fluorine from part of the fin structure.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claims 6 and its dependent claim 7, the applied prior art doesn’t describe annealing temperature is in a range from 950-1050 degrees C.
Claims 8-14 are allowed because the applied prior art doesn’t describe annealing operation performs at a temperature in a range from 900-1100 degrees C for a process duration from 1-20 sec.
 Claims 15-20 are allowed because the applied prior art doesn’t describe the steps of: forming a fin structure by performing a first etching operation on a semiconductor layer; performing a first cleaning operation on the fin structure; after the first cleaning operation, performing a first annealing operation on the fin structure; 23 DMUS 170237556-1.095714.1206Attorney Docket No. 095714-1206P20200592US01 after the first annealing operation, performing a second etching operation on the fin structure to divide the fin structure into pieces; after the second etching operation, performing a second annealing operation on the fin structure; and after the second annealing operation, forming an isolation insulating layer such that an upper portion of the fin 
Response to Arguments
With respect to applicant’s remark that Lu doesn’t describe the step of forming an isolation layer such that an upper portion of the fin structure protrudes from the isolation insulating layer after the annealing operation, as explained above, Lu shows that such step can be done with the fin being protruded/exposed (not covered by a portion of insulating layer) or not being protruded/exposed (covered by a portion of the insulating layer).  Therefore, it would be obvious to provide the annealing step before forming of the insulating layer as an alternate embodiment as long as it improves the crystallinity of the fin structure with expected results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



1/4/2022